Jf ourtlj Court of Appeals'
                                    grnii Antonio, Ccxns

                                       September 30. 2014


                             No. 04-14-00004-CR, 04-14-00005-CR
                             04-14-00006-CR, and 04-14-00007-CR


                                     Devon Alexander Kane.
                                            Appellant


                                                 v.



                                          State of Texas,
                                             Appellee


                                    Trial Court Case No. A1319


                                         ORDER

       The Court has reviewed the record and briefs in these appeals and has determined that
oral argument will not significantly aid it in determining the legal and factual issues presented in
the appeals. See Tex. R. App. P. 39.8.   Therefore, all requests for oral argument are denied, and
the causes are advanced for ON BRIEFS submission on November 5. 2014. to the following
panel: Justice Martinez. Justice Alvarez, and Justice Chapa.     All parties will be notified of the
Court's decision in these appeals in accordance with TEX. R. APP. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeals. See '['EX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on September 30, 2014.



                                                             feebcof C. MarUHez. Justic

        IN WITNESS WHEREOF, I have hereunto sot my hand and a/iixed the seal o/thc said
court on this September 30, 2014.




                                                               €\lh li./iollie. Clerk'